158 Ga. App. 622 (1981)
281 S.E.2d 356
DIXIE BEER COMPANY et al.
v.
BOYETT.
CENTRAL OF GEORGIA RAILROAD COMPANY et al.
v.
BOYETT; and vice versa.
61969, 61970, 61971.
Court of Appeals of Georgia.
Decided May 22, 1981.
Michael P. Cielinski, for appellants (case no. 61969).
William Hardegree, J. Sherrod Taylor, Albert W. Stubbs, for appellee.
William Hardegree, Albert W. Stubbs for appellants (case no. *624 61970).
J. Sherrod Taylor, Michael P. Cielinski, for appellee.
Billy E. Moore, J. Sherrod Taylor, for appellant (case no. 61971).
William Hardegree, Michael P. Cielinski, for appellees.
BANKE, Judge.
J. E. Boyett, Jr., sued Dixie Beer Company, its manager, James Matthews, and Central of Georgia Railroad Company for slander, libel, false arrest, false imprisonment, and malicious prosecution. *623 Based on depositions and other discovery, the trial court granted summary judgment to all defendants as to the libel, slander, and malicious prosecution claims. Case No. 61971 is the plaintiff's appeal from that order. The trial court denied summary judgment to all defendants on the false arrest and false imprisonment counts. Cases Nos. 61969 and 61970 are appeals from that judgment.
The plaintiff was arrested by two City of Columbus police officers about a month after one of the defendant railroad's boxcars was broken into and beer belonging to Dixie was stolen. A piece of cardboard with a shoe print on it was found at the scene. The tread design of the print was quite unusual. Railroad investigators, employees of defendant railroad, suggested to Dixie's manager, Matthews, that someone with knowledge of the beer shipments might be involved. Matthews discovered that the plaintiff, an employee, was wearing shoes with the same tread design. The Columbus Police Department, which was in possession of the cardboard found at the scene, was notified, and after comparing it with the plaintiff's shoes, arrested him. The case against the plaintiff was eventually nol prossed. Held:
Pretermitting the question whether the Columbus police officers had probable cause to arrest the plaintiff, their unrefuted testimony was that none of the defendants or their agents encouraged or commanded them to make the arrest or intimated any other reason for believing that the plaintiff was guilty. The record is devoid of any suggestion of malice or bad faith on the part of any defendant. The furnishing of plaintiff's name to the police was therefore privileged under Code Ann. § 105-709 (1). See Zakas v. Mills, 148 Ga. App. 220 (1) (251 SE2d 135) (1978); Corbin v. First Nat. Bank, 151 Ga. App. 33 (2) (258 SE2d 697) (1979).
The evidence presented in support of the motions for summary judgment pierced the allegations of the complaint as to all counts. The plaintiff has failed to show the existence of issues of fact for jury resolution,
The judgments in cases Nos. 61969 and 61970 are reversed. The judgment in case No. 61971 is affirmed. Deen, P. J., and Carley, J., concur.